DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Christopher P. O’Hagan on 8/2/2022.
	The following changes have been made to the subject application:
	Claim 1:
	Line 7, after “one or more”, --additional-- has been inserted.

9.	(Currently Amended) A logic circuit, comprising:
a number of skyrmion logic gates, wherein each skyrmion logic gate comprises:
[[two]] three or more tracks configured for propagation of magnetic skyrmions;
at least two junctions linking multiple tracks together; and
a continuous current flowing through the logic gates, wherein skyrmions propagate due to the current, and wherein output skyrmions from logic gates in the circuit act as input skyrmions for other logic gates in the circuit.


19.	(Currently Amended) A method of performing logical computations with magnetic skyrmions, the method comprising:
inputting a number of magnetic skyrmions into a logic gate, wherein the logic gate comprises:
[[two]] three or more tracks configured for propagation of magnetic skyrmions;
at least two junctions linking multiple tracks together; and
applying a continuous current through the logic gates, wherein the skyrmions propagate due to the current.

	The changes have been made to overcome the prior art and to place the application in a condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest A logic gate, comprising: a first track configured for propagation of magnetic skyrmions; a second track configured for propagation of magnetic skyrmions; a junction linking the first and second tracks; a continuous current flowing through the logic gate, wherein skyrmions propagate due to the current; and additional tracks configured for propagation of magnetic skyrmions, wherein one or more additional junctions link together multiple tracks in the logic gate as called for in claim 1; a number of skyrmion logic gates, wherein each skyrmion logic gate comprises: three or more tracks configured for propagation of magnetic skyrmions; at least two junctions linking multiple tracks together; and a continuous current flowing through the logic gates, wherein skyrmions propagate due to the current, and wherein output skyrmions from logic gates in the circuit act as input skyrmions for other logic gates in the circuit as called for in claim 9; inputting a number of magnetic skyrmions into a logic gate, wherein the logic gate comprises: three or more tracks configured for propagation of magnetic skyrmions; at least two junctions linking multiple tracks together; and applying a continuous current through the logic gates, wherein the skyrmions propagate due to the current as called for in claim 19.  Therefore, claims 1-6 and 8-15 are presently allowed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        8/3/2022